                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

GEORGE PERROT,                              )
                                            )   Case No. 18-cv-10147
       Plaintiff,                           )
                                            )   Hon. Douglas P. Woodlock,
       v.                                   )   District Judge
                                            )
THOMAS KELLY, et al.                        )
                                            )   JURY TRIAL DEMANDED
        Defendants.                         )



              PLAINTIFF’S SUBMISSION IN RESPONSE TO THE
                         COURT’S 12/6/18 ORDER

       NOW COMES Plaintiff, GEORGE PERROT, by and through his attorneys

LOEVY & LOEVY, and, in keeping with this Court’s Order of December 6, 2018,

makes the following submission:

       On December 6, 2018, this Court directed Plaintiff’s counsel to provide within

four days to the Court the document cited in paragraph 125 of Mr. Perrot’s

complaint. (Dckt. No. 1.) That document, the “Findings of Fact, Rulings of Law, and

Order on Defendant’s Motion for a New Trial,” from the Hamden County Superior

Court, is attached to this submission as Exhibit A. On December 11, 2018, in

keeping with the Court’s order, Plaintiff’s counsel mailed a copy of Exhibit A with a

cover letter to the Court, and sent by electronic mail a copy of the same to all

counsel of record in this litigation.
      On January 4, 2019, the Court directed counsel to file this document with the

Court. Counsel therefore makes this filing.

                                              RESPECTFULLY SUBMITTED,

                                              s/ Tara Thompson
                                              Attorney for Plaintiff
                                              Debra Loevy
                                              Gayle Horn
                                              Mark Loevy-Reyes
                                              Steven Art
                                              Tara Thompson
                                              Tony Balkissoon
                                              Loevy & Loevy
                                              311 N. Aberdeen St., 3rd Floor
                                              Chicago, IL 60607
                                              Ph: (312) 243-5900
                                              Fax: (312) 243-5902




                          CERTIFICATE OF SERVICE

        I, Tara Thompson, certify that the foregoing response was sent via CM/ECF
to all counsel of record on January 4, 2019.

                                                    s/ Tara Thompson




                                         2
